DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is to correct an error in the previous Notice of Allowance.  The previous Notice of Allowance does not list dependent claim 14 as being allowed.
Claims 1-5, 7-12 and 15-19 have been amended.
Claims 6, 13 and 20 have been cancelled.
Claims 1-5, 7-12 and 14-19 remain pending and are allowed over the cited prior arts.

Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-12 and 14-19 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 8 and 15.
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach
“determining a first instruction count associated with compiling or running of the test case based on the current build of the compiler; determining a second instruction count associated with compiling or running of the test case based on a previous build of the compiler; determining a difference between the second instruction count and the first instruction count; and adding the test case to the subset based on the difference between the second instruction count and the first instruction count being above a threshold…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191